Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10/14/22 is acknowledged.
	The applicant has overcome the rejections to claims 15-23, 28, and 29 under 35 USC 102(a)(1) by amending claim 15.  The rejections of claims 15-23, 28, and 29 under 35 USC 102(a)(1) are withdrawn.
	The applicant has overcome the rejection to claim 26 under 35 USC 103 by amending claim 15.  The rejection of claim 26 under 35 USC 103 is withdrawn.
	The applicant has overcome the objections to claims 25, 26, and 28 by canceling claim 25 and amending claims 26 and 28.  The objections to claims 25, 26, and 28 are withdrawn.

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sunamura et al. (5,048,296).  Sunamura et al. discloses in figures 4-8, 16-21B (claim 15) an excavator with a traveling body 1, an upper turning body 2 rotatably provided on the traveling body 1, an attachment 6 which has a boom 7, an arm 8, and a bucket 9 and is attached to the upper turning body 2,  a boom cylinder 10 that drives the boom 7, an arm cylinder 11 that drives the arm 8, a bucket cylinder 12 that drives the bucket 9, a hydraulic circuit (Fig. 4,6,7,16,18) that is connected to the boom cylinder 10, the arm cylinder 11 and the bucket cylinder 12 and supplies oil to the cylinders in accordance with an amount of control, and a controller 55 that controls the hydraulic circuit such that the boom cylinder 10 absorbs an overturning moment produced due to a change in a moment of inertia of the attachment and applied from the attachment to the upper turning body 2, wherein when the boom cylinder 10 is not operated and the arm cylinder 11 and the bucket cylinder 12 are operated, the controller absorbs the overturning moment by automatically controlling the boom cylinder 10 (See col. 10, lines 18-60. With the arm angle changing due to operation of the arm cylinder and bucket cylinder a non-operating boom cylinder 10 absorbs any overturning moment sensed by the increase in holding pressure Po automatically).
Regarding claim 31, Sunamura et al. further discloses that the control by the controller 55 is inherently effective when earth removal under which stability decreases is performed, and wherein the earth removal is a movement from a state where the bucket 9 and the arm 8 are closed, the boom 7 is raised, and the bucket 9 accommodates a load, to a state where the bucket 9 and the arm 8 is widely opened so that the load is discharged.  The working machine of Sunamura et al. inherently performs the claimed earth removal and the control by the controller disclosed in col. 10, lines 18-60 is effective during earth removal.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ohira (JP2003184133) in view of Go (JP2012172382).  Ohira discloses (claim 15) an excavator with a traveling body 10, an upper turning body 12 rotatably provided on the traveling body 10, an attachment 13 which has a boom 14, an arm 15, and a bucket 16 and is attached to the upper turning body 12, a plurality of cylinders 20,21,22 that drive the attachment 13, a hydraulic circuit 55 that is connected to each of the plurality of cylinders 20,21,22 and supplies oil to the cylinder in accordance with an amount of control 30, and a controller 40 that controls the hydraulic circuit such that the cylinder absorbs (damping vibrations) an overturning moment produced due to a change in a moment of inertia of the attachment 13 and applied from the attachment 13 to the upper turning body 12 (paragraphs [0021] and [0033]), wherein (claim 16) when a cylinder is operated, the controller absorbs the overturning moment by automatically controlling the cylinder not operated (paragraphs [0034] – [0036] “...the boom 14 and the arm 15 are operated in combination…”), (claim 27) a sensor (71,72,73,74) is provided in a vehicle body to acquire pitching information or acceleration information, the controller 40 causes control to be effective based on an output (75,76,77,78) of the sensor (71,72,73,74), (claim 28) control by the controller 40 is effective when at least one of earth removal (inherent), lowering of the boom 14, and opening of the arm 15 to reach an arm maximum opening position, under which stability decreases, is performed and (claim 29) the controller 40 performs control such that a control target cylinder (boom cylinder 20) is freely operated, thereby causing a moveable unit (piston) in the cylinder to move according to a change in the moment of the attachment so as to absorb a change by a movement.  
Claims 15, 17, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP0813546) in view of Go (JP2012172382).  Kobayashi et al. discloses (claim 15) an excavator with a traveling body 11, an upper turning body 9 rotatably provided on the traveling body 11, an attachment which has a boom 1, an arm 2, and a bucket 3 and is attached to the upper turning body 9, a plurality of cylinders 4,5,6 that drive the attachment, a hydraulic circuit (figure 1) that is connected to each of the plurality of cylinders 4,5,6 and supplies oil to the cylinder in accordance with an amount of control, and a controller 33 that controls the hydraulic circuit such that the cylinder absorbs (damping vibrations) an overturning moment produced due to a change in a moment of inertia of the attachment and applied from the attachment to the upper turning body 9, wherein (claim 17) the controller 33 changes a state between an oil chamber of a control target (chambers of boom cylinder 4) and the hydraulic circuit (figure 1) of the cylinder 4 to a state where oil more easily flows (valve 28, paragraph [0018]), (claim 28) control by the controller 33 is effective when at least one of earth removal (inherent), lowering of the boom 1, and opening of the arm 2 to reach an arm maximum opening position, under which stability decreases, is performed and (claim 29) the controller 33 performs control such that a control target cylinder (boom cylinder 4) is freely operated, thereby causing a moveable unit (piston) in the cylinder to move according to a change in the moment of the attachment so as to absorb a change by a movement.
Claims 15, 18, 19, 20, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshino et al. (JP2009180065) in view of Go (JP2012172382).  Yoshino et al. discloses (claim 15) an excavator with a traveling body 13, an upper turning body 14 rotatably provided on the traveling body 13, an attachment 16 which has a boom 17, an arm 18, and a bucket 19 and is attached to the upper turning body 14, a plurality of cylinders (fig. 4,5), a hydraulic circuit (fig. 1), and a controller 42 that controls the hydraulic circuit such that the cylinder absorbs an overturning moment produced due to a change in a moment of inertia of the attachment and applied from the attachment to the upper turning body (paragraph [0032], [0037], [0040]), and (claims 19 and 21) a control valve 38 connected to an oil chamber (rod side) of a control target cylinder (boom cylinder 17c), wherein (claim 18) the controller 42 is operated such that a thrust force or a pressure (via pressure sensor 41) of a control target cylinder (boom cylinder 17c) does not exceed an upper limit value (threshold set by controller 42) according to a state (pressure level) of the attachment 16, the controller controls the valve 38 such that the cylinder absorbs the overturning moment, (claims 20 and 23) the valve is an electromagnetic port relief valve 38 provide in the oil chamber (rod side) of a control target cylinder (boom cylinder 17c) and in an oil passage leading to a tank chamber from the oil chamber (rod side) of a control target cylinder (boom cylinder 17c), and the controller 42 controls the electromagnetic port relief valve 38, (claim 28) control by the controller 42 is effective when at least one of earth removal (inherent), lowering of the boom 17, and opening of the arm 18 to reach an arm maximum opening position, under which stability decreases, is performed and (claim 29) the controller 42 performs control such that a control target cylinder (boom cylinder 17c) is freely operated, thereby causing a moveable unit (piston) in the cylinder to move according to a change in the moment of the attachment so as to absorb a change by a movement.
Claims 15, 19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sunamura et al. (5,048,296) in view of Go (JP2012172382).  Sunamura et al. discloses in figures 4-8, 16-21B (claim 15) an excavator with a traveling body 1, an upper turning body 2 rotatably provided on the traveling body 1, an attachment 6 which has a boom 7, an arm 8, and a bucket 9 and is attached to the upper turning body 2, a plurality of cylinders (figure 19), a hydraulic circuit (Fig. 4,6,7,16,18) and a controller 55 that controls the hydraulic circuit such that the  cylinder (boom cylinder 10) absorbs and overturning moment produced due to a change in a moment of inertia of the attachment and applied from the attachment to the upper turning body  (col. 5, lines 31-45), and (claims 19 and 22) a control valve 53 connected to an oil chamber (rod side) of a control target cylinder (boom cylinder 10), wherein the valve is an external regeneration valve 53 provided between the oil chamber and a further oil chamber of a control target, and the controller 55 controls the external regeneration valve 53 such that the cylinder absorbs the overturning moment. See col. 9, line 18 – col. 10, line 6.
Ohira, Kobayashi et al., Yoshino et al., or Sunamura et al. does not disclose a function that determines whether an aerial operation or a digging work is being performed based on any one of a distal position of the attachment, a pressure of a hydraulic pump or a pressure of each cylinder, and an input to an operation lever, wherein the control by the controller is effective in the aerial operation, and a region defined to be unstable if a position of a bucket is present in the region is set in advance, and, when the position of the bucket is included in the region thus set, control by the controller is effective.
Go teaches for an excavator with a traveling body 1, an upper turning body 3, a boom 4, an arm 5, and a bucket 6, and a controller 30 for vibration suppression and that there is (claim 15) a function that determines whether an aerial operation (bucket off of the ground) or a digging work (bucket in contact with the ground) is being performed based on any one of a distal position of the attachment, a pressure of a hydraulic pump or a pressure of each cylinder, and an input to an operation lever (inertial load calculation unit 42 obtains operating data (paragraph [0042]) indicative of aerial or digging operations and the allowable energy calculation unit obtains allowable inertial energy by calculation from the operation amount of the operating lever (paragraph [0043]) indicative of a command for aerial or digging operation), wherein the control by the controller is effective in the aerial operation (upon comparison, by the determination unit 44,  of the “actual” inertial load and the “commanded” allowable inertial energy, the control is effective (paragraphs [0044] and [0045])) for the purposes of providing comfort to the operator during inertial movements of the excavating boom, arm, and bucket.  See Go, paragraphs [0037] – [0045].
Since Ohira, Kobayashi et al., Yoshino et al., or Sunamura et al. and Go are both in the same field of endeavor the purpose disclosed by Go would have been recognized in the pertinent art of Ohira, Kobayashi et al., Yoshino et al., or Sunamura et al.  It would have been obvious at a time before the invention was effectively filed to a person having ordinary skill in the art to modify the control of Ohira, Kobayashi et al., Yoshino et al., or Sunamura et al. to include a function that determines whether an aerial operation or a digging work is being performed based on any one of a distal position of the attachment, a pressure of a hydraulic pump or a pressure of each cylinder, and an input to an operation lever, wherein the control by the controller is effective in the aerial operation for the purposes of providing comfort to the operator during inertial movements of the excavating boom, arm, and bucket.


Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The improvement comprises (claim 26) a region defined to be unstable if a position of a bucket is present in the region is set in advance, and, when the position of the bucket is included in the region thus set, control by the controller is effective.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745        
October 22, 2022